DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “arranged for” and “arranged to” in claim 45.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The processing device 100 may be an electronic device comprising electronic circuits, digital processors or a combination thereof arranged for carrying out the functions of the image processing device 100” as disclosed in PGPUB ¶ [0064] or specification page 10 lines 8-10. 

In claim 45, the limitation “guiding function arranged to receive” has been interpreted under 112(f) as a means plus function because of the non-structural term “function” and functional language “to receive”. The modifier “guiding” is descriptive of the function and does not impart any specific structure. 
A review of the specification does not show what appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre‐AIA  35 U.S.C. 112, sixth paragraph limitation.  See 35 U.S.C. 112(a) or pre‐AIA  35 U.S.C. 112, first paragraph, and/or 35 U.S.C. 112(b) or pre‐AIA  35 U.S.C. 112, second paragraph, rejections below.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim limitation “a guiding function arranged to receive” in claim 45 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to explicitly disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Simply reciting the claimed function in the specification is not a sufficient disclosure. The examiner notes that the recited functions seem to be computer-implemented, but the specification does not sufficiently disclose an algorithm to transform a general-purpose microprocessor to a 
Claim 46 inherits the deficiencies by nature of its/their dependency on claim 45.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 30-32, 39, 42-43 and 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26, 30-32, 39, and 42-43 recite the limitation "the deformation values" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, strain values and deformation values will be interpreted as related. 
Claim 43 recites the limitation "the force values" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this will be interpreted as load values. 

See PGPUB ¶ [0071], specification page 11 lines 17-24:

    PNG
    media_image1.png
    220
    677
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    268
    665
    media_image2.png
    Greyscale
See PGPUB ¶ [0049], specification page 8 lines 18-27





Software does not possess concrete structure and the phrase “processing device could consist of…two or more separate units, e.g. a unit for the guiding function” does not clearly link the structure to the function. Merely restating function(s) associated with the means‐plus‐
For the purpose of examination, the limitation “guiding function arranged to receive” will be interpreted as a processor, central processing unit (CPU), general purpose computer or any element capable of receiving a reference load, receiving load values and guiding the patient performing the loaded action.
Claim 46 inherits the deficiencies by nature of its dependency on claim 45.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 24-27, 33-41 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges (WO 2004107976 A1) in view of Bertele (US 20160095575 A1).
Regarding claim 24, Hodges discloses a method for determining values indicative of contractility of a loaded muscle of a patient (see abstract “monitoring at least one characteristic of the deep muscle while the subject performs either a first activity and a second activity each of which cause contraction of the deep muscle
 setting a reference load to be exerted via a loaded action to be performed by the patient by use of the loaded muscle (see page 4 lines 17-21 “Most preferably the method includes the step of directing the subject to exert a predetermined force” and see page 2 lines 20-24 “monitoring at least one characteristic of the deep muscle while the subject uses an anatomical structure to perform a first activity and a second activity, each of which cause contraction of the deep muscle in at least some subjects”)
obtaining load values exerted by the patient during a measurement period comprising an action period in which the patient performs the loaded action (see page 6 lines 9-10 “force detection means for determining force applied by the subject during an assessment period” and page 4 lines 10-13 “The method may involve the use of one or more force transducers to assess the power of muscle activity. Of course, any suitable arrangement for indicating force may be used and may be analogue or digital”) where the transducers obtain force measurements. 
based on the reference load and at least some of the obtained load values, guiding the patient performing the loaded action to exert the reference load using the loaded muscle during the action period, (see page 4 lines 17-21 “Most preferably the method includes the step of directing the subject to exert a predetermined force” also see page 7 lines 2-3 “The computer may be programmed to control a cycle of testing including providing a subject with directions as to duration and intensity of effort”). 

obtaining an ultrasonography image sequence of the muscle (See page 12 lines 24-25 and 30-31 “The computer may be programmed to subtract resting width from the width during the first and second activities … The changes may also be compared with each other with significant discrepancies indicating impairment of the deep muscle”) where subtracting resting width from width during activities indicates a succession of captured images. 

Further, Hodges discloses selecting an analysis location (302) in at least a part of the ultrasonography image sequence subsequent to the measurement period (see FIG. 2 and page 8 lines 2-7 “FIG. 3 shows results of ultrasound measurement of muscle activity … ” and page 15 lines 2-8 “A grid was placed over the image and measures of muscle thickness of TrA, OI and OE were made at three sites; the middle of the image, and sites 1 cm (calibrated to the image scale) either side of the midline (FIG. 2) … ”) where the location includes an analysis site within the image sequence. 

However, Hodges does not explicitly disclose the values indicative of contractility being strain values. This is disclosed by Bertele in an analogous imaging field of endeavor (see para. [0038] “a device according to the invention capable to measure strain and/or strain rates from sequences obtained acquiring with one or more echographic probes”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the values of Hodges to include strain values as disclosed by Bertele. This would allow the user to obtain contractility characteristics based on various factors in successive ultrasound images including displacement measurements. 

deformations of one or more muscle structures through analysis of sequences of ultrasound images acquired during the period of time in which such structures perform a predefined action”)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the image sequence of Hodges to include a sequence that occurs during an action as disclosed by Bertele. This would allow for a greater understanding of the displacements of the muscle points during scanning, thus allowing for a more accurate analysis of the muscle. 

However, Hodges also does not disclose based on at least some of the ultrasonography images of the image sequence, determining the strain values (211) indicative of the contractility of the muscle. This is disclosed by Bertele in an analogous imaging field of endeavor (see para. [0038] “a device according to the invention capable to measure strain and/or strain rates from sequences obtained acquiring with one or more echographic probes one or more zones of the same muscle or of different muscles involved in the same action”) based on determined displacements (Axl(t2), Axl(t2))) of at least one identifiable location (501) (reference points) within the analysis location (302) (see “muscle region” and see FIG. 1 and para. [0043] “FIG. 1 shows an ultrasonic image of a muscle region (10×100 mm) at two instants during a muscle contraction. The arrow shows the muscle deformation through the relative displacement of two reference points recognizable in the two images and followed automatically in the sequence”) where the vector arrows between the reference points represent determined displacements. Hodges further does not disclose where the displacements (Ax1(t2), Axl(t2)) are obtained based on tracking the at leaset one identifiable location (501) (reference points) from image to image in the image sequence. This is disclosed by Bertele (see para. [0018] “The evaluation of the muscle deformation is advantageously performed through “Optical Flow” or Particle Image Velocimetry” techniques (OF-Ply) as disclosed … known as “speckle tracking” or ‘feature tracking’” and see para. [0030] “The processing unit is configured to transform such sequence or sequences of images in sequences of measurements of deformations and/or strain rates in more spatial locations of the muscle”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the image analysis of Hodges to incorporate tracking and sequencing deformations in muscle based on point displacements as disclosed by Bertele. This would allow for a more effective system of determining displacement values to contribute to strain and deformation calculations, and would allow the user to determine these values more accurately. 

Regarding claim 25, Hodges as modified above discloses a method according to claim 24, where the analysis location (302) is a single analysis location selected in at least a part of an image of the ultrasonography image (see FIG. 2 and page 8 lines 2-7 “FIG. 3 shows results of ultrasound measurement of muscle activity … ” and page 15 lines 2-8 “A grid was placed over the image and measures of muscle thickness of TrA, OI and OE were made at three sites; the middle of the image, and sites 1 cm (calibrated to the image scale) either side of the midline (FIG. 2) … ”) where the location includes an analysis site within the image sequence. 
However, does not disclose the analysis location being a part of an image of the ultrasonography imaging sequence. This is disclosed by Bertele in an analogous imaging field of endeavor (see FIG. 1 “muscle region” and para. [0030] “The processing unit is configured to transform such sequence or sequences of images in sequences of measurements of deformations and/or strain rates in more spatial locations of the muscle”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the imaging sequence of Hodges to include a region in a sequence of ultrasound images as disclosed by Bertele. This would allow the user to have clearer region to determine deformations, thus allowing for more accurate determinations of deformation values. 

Regarding claim 26, Hodges as modified above discloses a method according to claim 24, however does not disclose where each of the deformation values (211) are associated with a specific zone in the analysis location 302 which comprises at least one of the different locations (501). This is disclosed by Bertele (see para. [0038] “The apparatus comprises a device according to the invention capable to measure strain and/or strain rates from sequences obtained acquiring with one or more echographic probes one or more zones of the same muscle or of different muscles involved in the same action”) where the deformation is determined through displacement of reference points (see para. [0043] “muscle deformation through the relative displacement of two reference points recognizable in the two images”). 


Regarding claim 27, Hodges as modified above discloses a method according to claim 24, however does not disclose where the displacements are obtained based on tracking each of the different locations (501) from image to image in the image sequence. This is disclosed by Bertele (see para. [0018] “The evaluation of the muscle deformation is advantageously performed through “Optical Flow” or Particle Image Velocimetry” techniques (OF-Ply) as disclosed … known as “speckle tracking” or ‘feature tracking’” and see para. [0030] “The processing unit is configured to transform such sequence or sequences of images in sequences of measurements of deformations and/or strain rates in more spatial locations of the muscle”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the imaging sequence of Hodges to include a zone in a sequence of ultrasound images for tracking reference points as disclosed by Bertele. This would allow the user to have clearer region to determine deformations, thus allowing for more accurate determinations of deformation values. 

 subject to exert a predetermined force. Preferably the force lies within the range of between 1% and 30% of maximal voluntary contraction (MVC) of the anatomical structure”). 

Regarding claim 34, Hodges as modified above discloses a method according to claim 33, further comprising
 - prior to setting the reference load, obtaining peak load values exerted by the patient during a peak load action period in which the patient exerts a maximum load while performing the loaded action (see page 12 line 1 “directing a maximal voluntary contraction in the subject”) where the reference load is set in a later step (see page 12 line 4 “directing a contraction to a preselected force”), 
- determining the measured maximum load from the obtained peak load values (see page 4 lines 17-20 “the method includes the step of directing the subject to exert a predetermined force. Preferably the force lies within the range of between 1% and 30% of maximal voluntary contraction (MVC) of the anatomical structure”). 

Regarding claim 35, Hodges as modified above discloses a method according to claim 24, where guiding the patient comprises displaying the reference load and a history of at least some of the load values obtained during the action period (see FIG. 3 and page 6 lines 30- to display means 27 which may be a simple electronic display”) where FIG. 3 depicts the display of force asserted by the user. 

    PNG
    media_image3.png
    500
    401
    media_image3.png
    Greyscale


Regarding claim 36, Hodges as modified above discloses a method according to claim 24, where the muscle is a skeletal muscle (see page 3 lines 3 and 9 “characteristic of the muscle” “The anatomical structure is preferable one or more limbs of the subject”).

Regarding claim 37, Hodges as modified above discloses a method according to claim 24, where the loaded action is performed by exerting a load on an exercise machine capable of measuring the exerted load (see page 11 lines 23-25 “Two force monitoring devices are fixed to a support post 18, 19 respectively by a line 20, 21 and to a restraining band 22 on the subject's legs”).


Regarding claim 38, Hodges as modified above discloses a method according to claim 24, where the measurement period is initiated by a user activated trigger function (see page 15 lines 10-11 “Measures were made at the time indicated by the trigger aligned to the time the ultrasound images were made”) where the functions are understood to be performed by an operator.

Regarding claim 39, Hodges as modified above discloses a method according to claim 24, where the method further comprises selecting an analysis location in at least a part of the ultrasonography image sequence subsequent to the measurement period (see FIG. 2 and page 8 lines 2-7 “FIG. 3 shows results of ultrasound measurement of muscle activity … ” and page 15 lines 2-8 “A grid was placed over the image and measures of muscle thickness of TrA, OI and OE were made at three sites; the middle of the image, and sites 1 cm (calibrated to the image scale) either side of the midline (FIG. 2) … ”) 
However, Hodges does not disclose where the determination of the deformation values is based on the selected analysis location in a plurality of the ultrasonography images in the ultrasonography image sequence. This is disclosed by Bertele in an analogous imaging field of endeavor (see FIG. 1 “muscle region” and para. [0043] “FIG. 1 shows an ultrasonic image of a muscle region (10×100 mm) at two instants during a muscle contraction. The arrow shows muscle deformation through the relative displacement of two reference points recognizable in the two images and followed automatically in the sequence” and para. [0030] “The processing unit is configured to transform such sequence or sequences of images in sequences of measurements of deformations and/or strain rates in more spatial locations of the muscle”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the imaging sequence of Hodges to include a zone in a sequence of ultrasound images for tracking reference points as disclosed by Bertele. This would allow the user to have clearer region to determine deformations, thus allowing for more accurate determinations of deformation values.

Regarding claim 40, Hodges as modified above discloses a method according to claim 24, however does not disclose where each of deformation values are determined on basis of at least two of the ultrasonography images in the ultrasonography image sequence, where each of the at least two ultrasonography images have been obtained at different time points during the action period. This is disclosed by Bertele (see para. [0014] “the study of the fields of the deformations of one or more muscle structures through analysis of sequences of ultrasound images acquired during the period of time in which such structures perform a predefined action”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the image sequence of Hodges to include a sequence that occurs during an action as disclosed by Bertele. This would allow for a 

Regarding claim 41, Hodges as modified above discloses a method according to claim 24, where the method further comprises obtaining an EMG signal indicative of the myoelectric activity of the muscle at least during the action period (see page 3 lines 3-5 “Monitoring at least one characteristic of the muscle may include using one or more of ultrasound imaging, electromyographic techniques and other suitable means for assessing change in the deep muscle. Preferably, monitoring includes the step of recording information on the at least one characteristic and any change that may occur”) where a “change in the deep muscle” indicates recording during an action period of muscle. 

Regarding claim 44, Hodges as modified above discloses a method according to claim 24, where the process of obtaining the load values and the ultrasonography image sequence are synchronized in time (see FIG. 3 and page 6 lines 30- “processing means may be a computer which may be in signal connection with the force transducers and/or the muscle characteristic monitoring means” and see page 11 lines 25-26 “The force transducers 16, 17 are in signal connection through lead 25 to display means 27 which may be a simple electronic display”) where FIG. 3 depicts the display of force asserted by the user that is synchronous with time being recorded in the study (see x-axis). 

at least one characteristic of the deep muscle while the subject performs either a first activity and a second activity each of which cause contraction of the deep muscle and which generate respective forces … The device may also incorporate a computer (27) connected to the transducers and ultrasound device”) where the computer connected to the ultrasound device in Hodges is equivalent to the processing device of the claimed invention. Both relate to processors capable of performing ultrasound image processing.  
the device comprises
 a guiding function arranged to receive (see page 4 lines 17-21 “Most preferably the method includes the step of directing the subject to exert a predetermined force” also see page 7 lines 2-3 “The computer may be programmed to control a cycle of testing including providing a subject with directions as to duration and intensity of effort”), where the structure in Hodges, being a computer programmed to control a cycle of testing, is equivalent to the guiding functions since both are computer processors used to execute functions for guiding a patient motion. 
 a reference load to be exerted via a loaded action to be performed by the patient by use of the loaded muscle(see page 4 lines 17-21 “Most preferably the method includes the step of directing the subject to exert a predetermined force” and see page 2 lines 20-24 “monitoring at least one characteristic of the deep muscle while the subject uses perform a first activity and a second activity, each of which cause contraction of the deep muscle in at least some subjects”)

load values exerted by the patient during a measurement period comprising an action period in which the patient performs the loaded action, where the guiding function is further arranged to guide the patient performing the loaded action to exert the reference load using the loaded muscle based on the reference load and at least some of the obtained load values, (see page 4 lines 17-21 “Most preferably the method includes the step of directing the subject to exert a predetermined force” also see page 7 lines 2-3 “The computer may be programmed to control a cycle of testing including providing a subject with directions as to duration and intensity of effort”). 

However, Hodges does not explicitly disclose the values indicative of contractility being strain values. This is disclosed by Bertele in an analogous imaging field of endeavor (see para. [0038] “a device according to the invention capable to measure strain and/or strain rates from sequences obtained acquiring with one or more echographic probes”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the values of Hodges to include strain values as disclosed by Bertele. This would allow the user to obtain contractility characteristics based on various factors in successive ultrasound images including displacement measurements. 


This is disclosed by Bertele in an analogous imaging field of endeavor (see para. [0038] “a device according to the invention capable to measure strain and/or strain rates from sequences obtained acquiring with one or more echographic probes one or more zones of the same muscle or of different muscles involved in the same action”) based on determined displacements (Axl(t2), Axl(t2))) of at least one identifiable location (501) (reference points) within the analysis location (302) selected in at least a part of an image of the ultrasonography image sequence (see “muscle region” and see FIG. 1 and para. [0043] “FIG. 1 shows an ultrasonic image of a muscle region (10×100 mm) at two instants during a muscle contraction. The arrow shows the muscle deformation through the relative displacement of two reference points recognizable in the two images and followed automatically in the sequence”) where the vector arrows between the reference points represent determined displacements. Hodges further does not disclose where the displacements (Ax1(t2), Axl(t2)) are obtained based on tracking the at leaset one identifiable location (501) (reference points) from image to image in the image sequence. This is disclosed by Bertele (see para. [0018] “The evaluation of the muscle deformation is advantageously performed through “Optical Flow” or Particle Image speckle tracking” or ‘feature tracking’” and see para. [0030] “The processing unit is configured to transform such sequence or sequences of images in sequences of measurements of deformations and/or strain rates in more spatial locations of the muscle”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the image analysis of Hodges to incorporate tracking and sequencing deformations in muscle based on point displacements as disclosed by Bertele. This would allow for a more effective system of determining displacement values to contribute to strain and deformation calculations, and would allow the user to determine these values more accurately. 

Regarding claim 46, Hodges discloses an ultrasonic video recording and processing system arranged for obtaining an ultrasonography image sequence for determining deformation values indicative of contractility of a loaded muscle of a patient (see page 11 lines 27-28 “The computer may be programmed to display and store input”), the system comprises
 - the ultrasonic image processing device according to claim 45 (see rejection above), 
- an ultrasound scanner arranged for obtaining the ultrasonography image sequence (see abstract “an ultrasound device (30) for visualising the deep muscle of interest”).


s 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges (WO 2004107976 A1) in view of Bertele (US 20160095575 A1) as applied to claim 24, in view of Patil (US 20180014812 A1). 
Regarding claim 28, Hodges as modified above discloses a method according to claim 24, however does not explicitly disclose where the different locations (501) are different unique speckle patterns. This is disclosed by Patil in an analogous imaging field of endeavor (see abstract “The displacements may be estimated using speckle tracking and are used to calculate strain” and see para. [0020] “exhibits a phenomenon known as speckle. So long as the probe remains stationary, the speckle pattern will persist from one image frame to the next … following the change in position of their speckle pattern from one image frame to the next”) where the speckle phenomenon involves a tracked position in the tissue.
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify tracking capabilities of Hodges to incorporate speckle tracking as disclosed by Patil. This would allow the user to more accurately determine the desired point locations within an image, thus providing for a more accurate representation of point displacement. 
 
Regarding claim 29, Hodges as modified above discloses a method according to claim 24, however does not disclose where the image sequence is obtained at a rate greater than 100 images per second. This is disclosed by Patil in an analogous imaging field of endeavor (see para. [0029] “high frame rate echo data … Preferably image frames are acquired at a rate of 100 Hz or greater”) where Hz means imaging cycles per second. 


Regarding claim 30, Hodges as modified above discloses a method according to claim 24, further comprising determining the deformation values (211) associated with a predefined deformation-direction (512, 513, 514). This is disclosed by Patil in an analogous imaging field of endeavor. Patil discloses the predefined deformation-direction (see FIG. 2a – 2d and para. [0025] “contraction along respective paths A, B and C … the points in the myocardium have contracted to the positions along paths A, B, and C”) where the contraction along respective paths includes deformation-direction of the tissue. Patil also discloses determining deformation/strain values associated with the directional displacements (see para. [0026] “calculating strain values from the displacements” and see para. [0025] “the motion as captured by ultrasound imaging is a succession of straight-line displacements 60 as shown in FIG. 2d)”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the deformation calculating aspect of Hodges to incorporate a method of determining strain-values and displacements of muscle points using position paths as disclosed by Patil. This would allow the user to calculate and determine muscle characteristics indicating contractility more accurately. 

contraction along respective paths A, B and C … the points in the myocardium have contracted to the positions along paths A, B, and C”) where the contraction along respective paths includes deformation-direction of the tissue. Patil also discloses determining deformation/strain values associated with the directional displacements (see para. [0026] “calculating strain values from the displacements” and see para. [0025] “the motion as captured by ultrasound imaging is a succession of straight-line displacements 60 as shown in FIG. 2d)”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the deformation calculating aspect of Hodges to incorporate a method of determining strain-values and displacements of muscle points using position paths as disclosed by Patil. This would allow the user to calculate and determine muscle characteristics indicating contractility more accurately. 
Regarding claim 32, Hodges as modified above discloses a method according to claim 30, however does not disclose where the deformation values (211) for the one or more predefined deformation-directions (512, 513, 514) are determined based on a direction (514) of displacements of at least one of the locations (501) This is disclosed by Patil in an analogous imaging field of endeavor. Patil discloses the predefined deformation-direction (see FIG. 2a – 2d and para. [0025] “contraction along respective paths A, B and C … the points in the  have contracted to the positions along paths A, B, and C”) where the contraction along respective paths includes deformation-direction of the tissue. Patil also discloses determining deformation/strain values associated with the directional displacements (see para. [0026] “calculating strain values from the displacements” and see para. [0025] “the motion as captured by ultrasound imaging is a succession of straight-line displacements 60 as shown in FIG. 2d)”). Patil also discloses the deformation values being determined based on the directions of the locations (see para. [0025] “The continual motion of this movement is now captured by ultrasonic imaging, but only the myocardial point locations at the time an image frame is acquired. Thus, the motion as captured by ultrasound imaging is a succession of straight-line displacements 60”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the deformation calculating aspect of Hodges to incorporate a method of determining strain-values and displacements of muscle points using position paths as disclosed by Patil. This would allow the user to calculate and determine muscle characteristics indicating contractility more accurately. 

    PNG
    media_image4.png
    733
    592
    media_image4.png
    Greyscale



Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges (WO 2004107976 A1) in view of Bertele (US 20160095575 A1) as applied to claim 24 and 41, in view of Shi (NPL “Assessment of muscle fatique using sonomyography” 2006) further in view of Richardson (US 6185451 B1)
Regarding claim 42, Hodges as modified above discloses a method according to claim 41. Hodges also discloses displaying values (see page 30 lines 21-24 “The US device 30 has a screen display to facilitate visualization of the deep muscle of interest. An operator may electronically mark the limits of the width of the muscle, at rest and during the activities. This electronic information may be processed by the computer 27 to provide the necessary indication of change”), however does not disclose where the method comprises displaying the deformation values and the EMG signal at least for the action period, where the displaying is performed subsequent to the measurement period. 
Shi in an analogous imaging field of endeavor discloses having display capability of displaying torque values (see page 6 lines 2-3 “The real time visual feedback of the torque value was displayed on a computer screen”) and plotting the deformation values (see FIG. 2c on page 26 which depicts deformation values as plotted over time). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the display capabilities of Hodges to incorporate the ability to calculate values and to plot deformation values as disclosed by Shi. It also would have been obvious to display the plot of deformation values using the display capabilities of Shi. This would allow the user to more conveniently view and understand the deformation of the muscle. 

Further, Hodges does not disclose displaying the EMG signal. This is disclosed by Richardson in an analogous imaging field of endeavor (see col. 9 lines 36-38 “FIG. 5 is a representation of the display means 14 with an oscilloscopic representation 10 of the EMG activity, an indicator of function 11 and an ultrasound display screen 15”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the display capabilities of Hodges to incorporate the ability to display the EMG signal as disclosed by Richardson. This would allow the user to view and further understand the EMG characteristics of the muscle activity. 

Further, Hodges does not explicitly disclose where the displaying is performed subsequent to the measurement period. This is disclosed by Richardson in an analogous imaging field of endeavor. Richardson discloses displaying (see col. 4 line 51 “displaying the indication on a display means”) where the displaying is subsequent the measuring of the activity (see col. 4 lines 44-50 “monitoring the activity of the Superficial muscle … analysing the activity of the Superficial muscle … to produce an indication of function of the deep muscle”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the displaying means of Hodges to incorporate displaying the desired information subsequent to the measuring or monitoring of the muscle as disclosed by Richardson. This would allow the user to more effectively display the measurements, upon analyzing the data. 

    PNG
    media_image5.png
    255
    501
    media_image5.png
    Greyscale


Regarding claim 43, Hodges as modified above discloses a method according to claim 24, where the method comprises displaying the force values at least for the action period (see FIG. 3 and page 6 lines 30- “processing means may be a computer which may be in signal to display means 27 which may be a simple electronic display”) where FIG. 3 depicts the display of force asserted by the user.
However, Hodges does not disclose displaying the deformation values. This is disclosed by Shi in an analogous imaging field of endeavor. Shi discloses having display capability of displaying torque values (see page 6 lines 2-3 “The real time visual feedback of the torque value was displayed on a computer screen”) and plotting the deformation values (see FIG. 2c on page 26 which depicts deformation values as plotted over time). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the display capabilities of Hodges to incorporate the ability to calculate values and to plot deformation values as disclosed by Shi. It also would have been obvious to display the plot of deformation values using the display capabilities of Shi. This would allow the user to more conveniently view and understand the deformation of the muscle. 

Further, Hodges does not explicitly disclose where the displaying is performed subsequent to the measurement period. This is disclosed by Richardson in an analogous imaging field of endeavor. Richardson discloses displaying (see col. 4 line 51 “displaying the indication on a display means”) where the displaying is subsequent the measuring of the activity (see col. 4 lines 44-50 “monitoring the activity of the Superficial muscle … analysing the activity of the Superficial muscle … to produce an indication of function of the deep muscle”). 


    PNG
    media_image3.png
    500
    401
    media_image3.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN NIKOLAOS LOMIS whose telephone number is (571)272-4657.  The examiner can normally be reached on Monday-Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN NIKOLAOS LOMIS/             Examiner, Art Unit 3793                                                                                                                                                                                           
/KEITH M RAYMOND/             Supervisory Patent Examiner, Art Unit 3793